Citation Nr: 0426968	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision which 
determined that a rating in excess of 20 percent for service-
connected bilateral hearing loss was not warranted.  At that 
time, the RO also determined that new and material evidence 
to reopen a claim for service connection for PTSD had not 
been submitted.  

Service connection was initially denied for PTSD in a June 
1996 RO decision.  The veteran filed a notice of disagreement 
which was received in July 1996.  A statement of the case was 
not issued at that time.  In correspondence dated in August 
1996, the veteran again requested service connection for 
PTSD.  In rating actions dated in March 1997 and February 
1998, the RO again denied service connection for PTSD.  The 
veteran continued to submit evidence in support of his claim; 
however, an additional, formal notice of disagreement was not 
submitted at that time.  In response to the June 1999 RO 
determination regarding new and material evidence, the 
veteran filed a timely notice of disagreement and substantive 
appeal.  As a result, the RO's June 1996 decision is not 
final with respect to the issue of service connection for 
PTSD.  The claim will, therefore, be considered on a de novo 
basis.

In September 2004, the Board granted a motion by the 
veteran's representative to advance this case on its docket.  
38 C.F.R. § 20.900(c)(2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his April 2000 substantive appeal, the veteran indicated 
that he wanted a hearing before a Veterans Law Judge (VLJ) at 
the RO.  In correspondence dated in October 2003, his 
representative made reference to an August 2003 statement 
withdrawing the hearing request, (which is not of record).  
He added, however, that the veteran continued to desire a 
"local hearing."  He has not yet been afforded the 
requested hearing.  

Accordingly, the case is REMANDED for the following: 

The veteran should be afforded the 
opportunity for a hearing before a 
Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


